IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1920
                               Filed January 24, 2018


IN THE INTEREST OF A.M.,
Minor Child,

D.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



       A mother appeals the adjudication of her teenaged daughter as a child in

need of assistance. AFFIRMED.



       Daniela Matasovic of Matasovic Law Firm, Ames, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Shannon M. Leighty of the Public Defender Office, Nevada, guardian ad

litem for minor child.



       Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                             2


TABOR, Judge.

       A mother, Deborah, challenges the juvenile court’s finding that her

seventeen-year-old daughter,1 A.M., is a child in need of assistance (CINA).

Deborah admits striking A.M. but attributes the physical conflict to A.M.’s rebellious

attitude and argues the one-time incident does not merit involvement of the Iowa

Department of Human Services (DHS) with their family. Because the juvenile

court’s adjudication and disposition are supported by clear and convincing

evidence, we affirm.2

       In August 2017, a child protective assessment investigator came to A.M.’s

home to investigate an allegation that Deborah punched A.M. in the arm. Deborah

acknowledged hitting her daughter in frustration over her defiant behavior. Both

Deborah and A.M. described a badly strained mother-daughter relationship. The

investigator noted A.M.’s four-to-five inch bruise, fading but still visible more than

one week after the contact. The investigator observed A.M. was “incredibly thin

with almost no fat on her body” and “extremely pale.” Deborah told the investigator

A.M. “refused to eat” and complained about stomach issues. According to medical

records, A.M. was diagnosed in 2012 with failure to thrive but had not been

diagnosed with an eating disorder. The investigator did not conclude Deborah was




1
  Deborah is A.M.’s biological grandmother but adopted A.M. when she was an infant.
2
  Our review of dispositional orders in CINA cases is de novo. In re K.B., 753 N.W.2d 14,
15 (Iowa 2008). Although we are not bound by the factual findings of the juvenile court,
we give them weight. In re J.S., 846 N.W.2d 36, 40 (Iowa 2014). Our primary concern is
the child’s best interest. Id. The State’s evidence must be clear and convincing to support
the CINA determination. Iowa Code § 232.96(2). The State meets that standard when
there are no serious or significant doubts as to the correctness of conclusions of law drawn
from the evidence. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).
                                          3


withholding food from A.M. But the investigator decided the allegation of physical

abuse was founded.

       The State filed a CINA petition on August 28, 2017, citing Iowa Code section

232.2(6)(b), (c)(2), and (g) (2017). The juvenile court held an adjudication hearing

in late October, hearing testimony from A.M.’s mother, father, and older sister, as

well as two family friends and the DHS social worker. On October 30, 2017, the

juvenile court issued an adjudication order, finding clear and convincing evidence

to support the State’s allegations under section 232.2(6)(b) and (c)(2).          The

juvenile court found the family needed aid from the DHS, opining:

       [A.M.’s] family did recognize the discordant and dysfunctional family
       relationships for a significant period of time before the Iowa DHS
       child abuse assessment investigation was commenced, but failed to
       take any action until after they had DHS contact. [Deborah] claims
       to have undertaken significant research to improve her parenting that
       was unsuccessful and ultimately led to the perpetration of physical
       abuse against [A.M.]. This further suggests the need for a higher
       level of oversight and the provision of services under the auspices of
       the court’s authority to professionally service the child’s and family’s
       needs.

In a November 15, 2017 report, the DHS recommended A.M. and her parents

engage in individual and family counseling. Six days later, the juvenile court held

a hearing and entered a dispositional order, continuing the CINA adjudication and

requiring the parties to participate in the recommended mental-health treatment

and counseling. The court also accepted the State’s recommendation that the

case automatically close on January 31, 2018. The court noted the limited scope

and duration of the recommended services did not mean A.M. and her family could

not benefit from the help.        Deborah appeals the CINA adjudication and

dispositional orders.
                                          4


       On appeal, Deborah challenges the statutory basis for the CINA finding.

Under state law, a child in need of assistance means “an unmarried child . . .

[w]hose parent . . . has physically abused or neglected the child, or is imminently

likely to abuse or neglect the child.” Iowa Code § 232.2(6)(b). The definition also

includes a child “who has suffered or is imminently likely to suffer harmful effects

as a result of . . . [t]he failure of the child’s parent . . . to exercise a reasonable

degree of care in supervising the child.” Iowa Code § 232.2(6)(c)(2).

       Deborah argues the “one-time incident” did not rise to the level of “physical

abuse” under subsection (6)(b) because her intent as a mother was to discipline

and provide structure for A.M. Deborah asserts A.M. “provoked” the incident by

being verbally abusive. But Deborah also asserts she was immediately remorseful

after hitting her daughter. As for subparagraph (6)(c)(2), Deborah contends the

State offered no evidence to show a lack of supervision or a failure to provide A.M.

with food, clothing, shelter, medical attention, and educational opportunities.

       In claiming she did not engage in child abuse, Deborah urges two points.

First, she claims her physical confrontation with A.M. was not abuse because it

was isolated and minor; Deborah characterizes the contact as a “nudge” that

resulted in “a faint bruise.” Second, she invokes a parental “right” to educate her

child by engaging in corporal punishment.

       In Iowa, “a parent may only inflict such punishment as is reasonable under

the facts and circumstances.” State v. Arnold, 543 N.W.2d 600, 604 (Iowa 1996)

(rejecting father’s corporal-punishment defense to a child-endangerment

prosecution where his belt strikes to daughter’s buttocks left bruising). Although

the jury in Arnold could have found the child was “willfully disobedient and in need
                                              5


of discipline,” the evidence also supported a determination the parent’s manner of

discipline was “unduly severe and harsh.” Id.

       Here, the State offered clear and convincing evidence that Deborah’s

punishment of A.M. was not reasonable under the circumstances and constituted

physical abuse.       Contrary to her argument on appeal, Deborah was not

“appropriately disciplining” A.M. when the bruising occurred.                      Deborah

acknowledged hitting A.M. out of frustration, and her attorney told the juvenile court

that Deborah “immediately realized what she did was wrong.”3 Because we find

adequate support for the juvenile court’s CINA adjudication order under subsection

(6)(b), we need not address the alternative ground at section (6)(c)(2). Cf. In re

D.W., 791 N.W.2d 703, 707 (Iowa 2010) (holding appellate court may affirm

juvenile court’s termination order on any ground supported by clear and convincing

evidence).

       Deborah raises a second issued on appeal, contending the juvenile court

should not have continued the CINA adjudication after the November 2017

disposition hearing. She contends A.M. no longer needs aid from the juvenile court

because the family has enrolled in therapy. As the juvenile court noted, the family

likely would not have pursued professional counseling but for the intervention of

the child welfare system.        Deborah’s self-help parenting measures were not

working to ease the troubled relationship with A.M.           We agree with the juvenile


3
  The American Academy of Pediatrics has opined that forms of physical punishment,
including “striking a child with such intensity that marks lasting for more than a few minutes
occur” and “physical punishment delivered in anger with intent to cause pain” are
unacceptable, may be “dangerous to the health and well-being of the child,” and should
never be used. American Academy of Pediatrics Committee on Psychosocial Aspects of
Child and Family Health, Guidance for Effective Discipline, 101 Pediatrics 723, 726 (April
1998).
                                        6


court’s decision to continue overseeing this CINA case on a short-term basis to

ensure positive progress in the home.

      AFFIRMED.